Citation Nr: 1630036	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for breathing problems, to include as secondary to service-connected embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes.

2.  Entitlement to service connection for chronic sinusitis, to include as secondary to service-connected embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes.

(The issue of entitlement to an earlier effective date for the grant of service connection for depression not otherwise specified with anxiety is the subject of a separate decision).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, D.M., and S.M.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to March 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans Law Judge at a May 2013 videoconference hearing, and a transcript of this hearing is of record. 

It is noted that in the June 2009 rating decision, the RO denied entitlement to an increase in special monthly compensation for loss of use of a creative organ, noting that the Veteran was already in receipt of the maximum schedular benefit for this disability as of March 20, 1978.  In his July 2009 notice of disagreement, the Veteran listed a number of issues he wished to appeal, but did not list entitlement to special monthly compensation based on anatomical loss.  Additionally, he did not discuss this issue at his September 2009 informal RO conference.  The Board finds that the Veteran did not submit a timely notice of disagreement with respect to entitlement to additional special monthly compensation, and the Board does not have jurisdiction over this matter.

In a February 2013 RO decision, claims of service connection for depression with anxiety, peripheral neuropathy of the upper and lower extremities and Raynaud's disease were granted, as was a claim for increased evaluation of embryonal cell carcinoma of the left testes, which the RO found constituted a full grant of the Veteran's service connection claim; thus, these matters are no longer on appeal.  The grant of benefits also satisfies the Veteran's claims of service connection for "nerve damage throughout the body" and loss of sweat nerve.

The claims of entitlement to service connection for breathing problems, sinusitis, and sleep apnea were previously before the Board.  In October 2013, the Board denied entitlement to service connection for lymphoma.  The issues remaining on appeal were remanded for additional development.  The claims of entitlement to service connection for breathing problems, sinusitis, and sleep apnea have now been returned to the Board.

As noted in the Board's October 2013 decision, during the May 2013 hearing, the Veteran appeared to raise arguments in support of an increased rating for embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes.  This matter had not been addressed and should be clarified by the RO. 

As noted above, the issue of entitlement to an earlier effective date for the grant of service connection of depression not otherwise specified with anxiety is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(9)(b) (providing that separate decisions are required when more than one Veterans Law Judge held a hearing in an appeal on different issues).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Subsequent to the February 2015 supplemental statement of the case, the Veteran submitted additional evidence including a private treatment report and lay statements.  In February 2015, the Veteran waived RO consideration of additional evidence received.  See 38 C.F.R. § 20.1304 (c) (2015).  The Board recognizes that additional VA examination reports were also added to the record subsequent to the February 2015 statement of the case.  However, the additional reports are not relevant to the claims being decided herein. 


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have a breathing problem due to any incident of his active duty service or that was caused or aggravated by a service-connected disability.

2.  The preponderance of the evidence reflects that the Veteran does not have chronic sinusitis due to any incident of his active duty service or that was caused or aggravated by a service-connected disability.

3.  The preponderance of the evidence reflects that the Veteran does not have sleep apnea due to any incident of his active duty service or that was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a breathing problem, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 

2.  The criteria for service connection for sinusitis, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 

3.  The criteria for service connection for sleep apnea, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA's duty to notify was satisfied by a letter sent to the Veteran in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the May 2013 videoconference hearing before the undersigned Veterans Law Judge. 

The Veteran was afforded VA medical examination and opinions in November 2012 and February 2015 which, when read in conjunction, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The opinions provided have addressed the theories of direct and secondary service connection.  The Board finds that the November 2012 and February 2015 VA medical opinions are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's reported history, provided rationales for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board finds that there was substantial compliance with the October 2013 remand directives regarding the Veteran's claims being decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Significantly, the appellant and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183  (2002).

Service Connection Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  The Veteran's claimed breathing problems, sinusitis, and sleep apnea are not considered chronic diseases, and thus this avenue of entitlement does not apply. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused or aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

Analysis

The Veteran is seeking entitlement to service connection for breathing problems, chronic sinusitis, and obstructive sleep apnea.  During the May 2013 Board hearing, the Veteran reported that his current breathing problems, sinusitis, and sleep apnea are a result of his treatment incurred for his service-connected testicular embryonal cell carcinoma.  Specifically, the Veteran contends that the use of nasal gastric tubes in service while being treated for his service-connected testicular cancer is related to his current nasal problems.  As the analysis regarding these conditions is substantially similar, they are discussed together.  

The Veteran has been diagnosed with nasal perforation and nasal obstruction, as well as sinusitis and sleep apnea, satisfying the first element of a direct and secondary service connection claim.  Shedden, 381 F.3d at 1166-67; Wallin, 11 Vet. App. at 512.  

The Veteran's service treatment records are negative for any diagnosis of nasal septal perforation, nasal obstruction, sinusitis, or obstructive sleep apnea in service.  The Veteran was treated in service for testicular cancer with metastasis to the retroperitoneal lymph nodes, which was successfully treated with surgery and chemotherapy in 1978.  The Veteran is currently service-connected for residuals of embryonal cell cancer of the left testis, status post orchiectomy, as well as the metastatic spread of that cancer to his retroperitoneal lymph nodes, status post radical retroperitoneal lymphadenectomy.

The Veteran was afforded a VA examination in November 2012 in order to determine the nature and etiology of his claimed conditions.  Although the November 2012 VA examiner determined that the Veteran did not have a diagnosis regarding breathing problems and sinusitis, he opined that the Veteran's sleep apnea and nasal septal perforation were less likely than not related to the Veteran's active military service, to include his service-connected testicular cancer, because the disabilities were not diagnosed until many years after service.  

The Board notes that in an April 2013 VA outpatient treatment note, a VA staff physician, Dr. I. K., indicated that nasal blockages predispose one to obstructive sleep apnea.  According to a May 2013 opinion, a medical officer opined that she is convinced that the occurrence of obstructive sleep apnea after radiation treatment to the head and neck region can easily produce enough injury to the tissues supporting normal pharyngeal function to permanently predispose an individual to obstructive sleep apnea.  

Addendum opinions were sought regarding whether Veteran's nasal septal deviation and nasal obstruction had onset in service or were caused or permanently aggravated by the Veteran's active military service, to include the use of nasal gastric tubes when treating the Veteran's service-connected testicular cancer, as well as, whether it is at least as likely as not that the Veteran's chronic sinusitis had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include the use of a nasal gastric tube when treating the Veteran's service-connected testicular cancer. 

According to a February 2015 VA examination report, the examiner opined that it is less likely than not that the use of nasal-gastric tubes intra-operatively and postoperatively is related to or caused and/or aggravated by the Veteran's claimed breathing condition, to include acute and chronic sinusitis, because of the lack of medically-based, clinical evidence to support injury and/or postoperative complications during surgery, over the postoperative period of recovery, at the time of separation and presumptive period.  She additionally opined that it is less likely than not that the Veteran's chronic sinusitis had its onset in service or was caused or permanently aggravated by the Veteran's active military service, to include the use of nasal gastric tubes, because of the lack of medical-based, clinical evidence to support a diagnosis, treatment and/or events related to a primary allergic reaction or exposure to allergic components with superimposed bacterial infections.  She stated that her opinions were based upon her comprehensive medical review of the clinical files, e-folder, CAPRI, lay statements, and current medical literature. 

The February 2015 VA examiner indicated that the active duty and presumptive records were silent for sinusitis, and the separation examination and presumptive period records were silent for complaints of breathing conditions, injury and/or events related to the use of nasal-gastric tubing for anesthesia and/or respiratory postoperative recovery.  Thus she determined that it is less likely than not that the use of a nasal-gastric tubes intra-operatively and postoperatively is related to or caused and/or aggravated the Veteran's claimed breathing condition because of the lack of medically-based, clinical evidence to support injury and/or postoperative complications during surgery, over the postoperative period of recovery, at the time of separation and presumptive period.  She further opined that it is less likely than not that the Veteran's claimed breathing condition, to include septal deviation and sinusitis, is related to or caused by the use of nasal-gastric tubes during treatment for his service-connected testicular cancer and/or resulted in damage that caused or aggravated his current nasal problems. 

The February 2015 VA examiner noted that careful review of the Veteran's clinical folder indicated a past sinus history to include septal perforation following surgical intervention and septal button placement (1996 and 2014) and that VA medical records demonstrated complaints of sinusitis since 2002.  She noted that the Veteran suffered sore throats and postoperative nose bleeds which were all acute, self-limited and transient.  The examiner also discussed that current medical literature demonstrating that the etiology of sinusitis is multifactorial and complex, with acute sinusitis often caused by an infectious agent (viral or bacterial).  She noted that the pathophysiology of chronic rhinosinusitis is not completely understood, but it is believed to be multifactorial, resulting from interactions between host anatomy, genetics, and the environment.  She added that signs and symptoms of chronic rhinosinusitis vary in severity and prevalence with nasal obstruction being the most common symptom, followed by facial congestion-pressure-fullness, discolored nasal discharge, and hyposmia. 

Relying on the March 2006 opinions from Drs. Nersi Nikakhtar and Ejaz that the "etiology of the sinusitis is consistent with a primary allergic component with superimposed bacterial sinusitis given the course of symptoms and history," the February 2015 VA examiner concluded that it is less likely than not that the Veteran's claimed breathing condition, to include septal deviation and sinusitis, is related to or caused by his time on active duty because of the lack of medically-based, clinical evidence of any sinusitis or breathing problems following his surgeries for testicular cancer, correct placement of the nasal-gastric tubes, and etiology of sinusitis being primary allergic components with recurrent civilian history of recurrent superimposed bacterial sinus infections.

She also noted that although no films were reported at the time of active duty hospitalization, the VA outpatient films demonstrated progressive bilateral concha bullosa (air-filled cavity within the turbinates) consistent with deviated nasal septum acquired after the Veteran's 1996 septoplasty and that the Veteran's February 2015 pulmonary function tests were normal.  Therefore, she determined that it is as=T least as likely as not that the Veteran's claimed breathing condition was related to his upper respiratory system condition, to include sinusitis, rather than lower respiratory system (lung expansion, bronchioles etc.).  

The February 2015 VA examiner stated that she is in total agreement with Drs. Nikakhtar and Ejaz opinion that the etiology of the Veteran's sinus condition related to and caused by a primary allergic component with superimposed bacterial sinusitis given the course of symptoms and history.  The medically-based, clinical evidence demonstrated radiographs changes in the mucosal thickening in the ethmoid, sphenoid and maxillary sinuses consistent with progressive sinusitis without lower lungs infection.  Therefore, she opined that it is less likely than not that the Veteran's chronic sinusitis had its onset in service or was caused or permanently aggravated by the Veteran's active military service, to include the user of nasal gastric tubes, because of the lack of medical-based, clinical evidence to support a diagnosis, treatment and/or events related to a primary allergic reaction or exposure to allergic components with superimposed bacterial infections while in service. 

Regarding the Veteran's sleep apnea, in a February 2015 VA examination report, the examiner stated that it is less likely than not that the Veteran's claimed sleep apnea is related to or caused by and/or aggravated by his active duty treatment for metastatic (embryonal cell) testicular cancer and/or time served in military service because of the lack of medically-based, clinical evidence to support a diagnosis, treatment and/or injury related to sleep apnea during active duty.  She noted that the foundation of her medical opinion includes her comprehensive medical review of the clinical files, e-folder, CAPRI, lay statements, and current medical literature.  

She determined that the active duty and presumptive period medical records were negative for medically-based, clinical evidence related to sleep apnea.  In addition, citing to relevant medical literature, the examiner discussed that the pathophysiology of obstructive sleep apnea (OSA), noting that skeletal and soft tissue structures such as the tonsils and adenoids affect upper airway diameter and resistance and are important in determining airway patency and what happens during sleep leading to increased obstructive events in predisposed patients.  She further noted that sleep apnea is an autonomic nervous system dysfunction that results in shallow breaths during the sleep cycle and one or more pauses in breathing.  Therefore, she opined that it is less likely than not that the Veteran's claimed sleep apnea is related to and/or directly or indirectly caused by and/or aggravated by a disease and/or injury to his respiratory system while in military service.  

The February 2015 VA examiner cited to current medical literature which strongly suggests that OSA is related to, caused by and aggravated by weight gain.  She noted that in 2015, the Veteran's weight ranged from 219.60 lbs. to 222.2 lbs. with a BMI (body mass index) of 32.  However, in January 1978, anesthesia records indicated his weight at 180 lbs.  Therefore, she opined that it is as least as likely as not that the Veteran's sleep apnea is related to, caused by and aggravated by his increased weight and elevated BMI.  

Additionally, in response to VA staff physician's, Dr. I. K.'s, suggestion that the Veteran's nasal obstruction is the most likely cause of his obstructive sleep apnea, she noted that it is as least as likely as not that the etiology of the Veteran's claimed upper respiratory condition is related to or caused by and/or aggravated by environmental allergens rather than life-saving surgical treatments for his embryonic cell testicular cancer and time in military service.  She reiterated that she agrees with Drs. Nersi Nikakhtar and Ejaz opinion that "etiology of the sinusitis is consistent with a primary allergic component with superimposed bacterial sinusitis given the course of symptoms and history."  She further restated that it is less likely than not that the use of nasal-gastric tubes intra-operatively and postoperatively related to, caused and/or aggravated the Veterans claimed breathing condition, to include acute and chronic sinusitis; or that the Veteran's chronic sinusitis had its onset in service or were caused or permanently aggravated by the Veteran's active military service, to include the user of nasal gastric tubes, referring to the prior February 2015 VA opinion.  Therefore, she concluded that it is less likely than not that the Veteran's claimed sleep apnea is related to, caused by and/or aggravated by his active duty treatment for metastatic (embryonal cell) testicular cancer.

The Board notes that in the lengthy discussion in the February 2015 VA examination report, it was once stated that it is as least as likely as not that the Veteran's sleep apnea related to, caused by and aggravated by his time in military service.  However, this appears to be a typographical error in that the entire rationale provided is contrary to this statement and the examiner states in the introduction and conclusion that it is less likely than not that the Veteran's sleep apnea is related to or caused by and aggravated by his time in military service. 

The February 2015 VA examiner also noted that she is in total agreement with the May 2013 opinion from MAJ Allen W. Autrey, MD that head and neck regional radiation treatment relates to and/or aggravates or creates obstructive sleep apnea syndrome (OSAS).  However, her comprehensive review of the active duty records and detailed hospital accounts of diagnosis, treatment and adjuvant therapy for embryonic cell testicular cancer were negative for adjuvant radiation therapy.  Therefore, she indicated her total agreement with the January 2014 VA examiner, Maureen O'Shea, MD that "there is no documentation of radiation therapy being administered at any time," and thus she determined that it is less likely than not that the Veteran's claimed sleep apnea is related to, caused by and/or aggravated by radiation therapy because there is no documentation of this type of adjuvant therapy.  The February 2015 VA examiner concluded that it is less likely than not that the Veteran's claimed sleep apnea is related to or caused by and/or aggravated by his active duty treatment for metastatic (embryonal cell) testicular cancer and/or time serviced in military service because of the lack of active duty medically-based, clinical evidence to support a diagnosis, treatment and/or injury related to sleep apnea.  Her medical conclusions are based on clinical based, VBMS e folder, medical evidence from the clinical file, lay statements, CAPRI and current medical literature 

Various lay statements and VA treatment records reflect the Veteran's belief that his difficulty breathing stems from radiation therapy.  The Veteran stated he was told by a radiation oncologist that the radiation affected the lining of his lungs.  See June 2014 VA treatment report.  The Veteran's mother also stated that she was told by doctors that the Veteran received radiation treatment.  See April 2015 statement.  The Board readily acknowledges that the Veteran and his mother are competent to report his observable symptoms, and to relate what was told to them by a doctor, i.e., that he had radiation therapy; however, review of the claims file does not support his assertion.  As discussed above, the in-service treatment records do not indicate such, as further noted by various VA examiners.  Specifically, according to a March 2014 statement, a VA examiner noted that the Veteran has maintained that he had radiation therapy in addition to chemotherapy and surgery.  The examiner noted that he found it plausible and ad no reason to doubt that this occurs.  However, he also noted that relevant records were unavailable.  A June 2014 VA treatment record also noted that the Veteran was treated with radiation to the mediastinum.  An October 2014 VA treatment report reflects that the Veteran is diagnosed with OSA with complicated compromise of nasal and oropharyngeal airway spaces.  That examiner noted that is likely to have been markedly exacerbated by his heavy radiation therapy exposure.  However, the examiner further stated that he would consult further to inquire regarding the association between radiation therapy and the status of the Veteran's upper airway, and that he could not provide an adequate response to this question an was not sure if another physician could.  While additional VA treatment records dated in 2015 reflect the Veteran's report of past radiation, a February 2015 report also indicates that the Veteran has no restrictive lung physiology from prior chest radiation.

VA examination reports were completed in August 2013 and January 2014 for a separate issue regarding scars.  During the August 2013 examination, the Veteran stated that he had radiation therapy for five days prior to the lymph node dissection in January 1978.  It was noted that the Veteran remembered that he sat in a chair and was given a metal plate to cover his groin area while they irradiated him.  However, the August 2013 VA examiner believed that no radiation therapy was received by the Veteran.  The examiner noted that hospital documents have been thoroughly reviewed, and the documents appear to be complete, and that there is no mention of radiation therapy being recommended or delivered.  That examiner also noted that follow up treatment by oncologists in Minneapolis VAMC also do not mention radiation therapy as part of Veteran's treatment and that more recent notes, e.g. by neurology, refer to Veteran's radiation therapy, but this examiner believed that this refers to Veteran's history of receiving radiation therapy rather than any documentation of it actually having been received.  In a January 2014 VA examination report, another VA examiner noted that, following review of the record, he was unable to find any contemporaneous medical evidence of record that the Veteran was treated with radiation therapy.  Thus there is no credible evidence of record reflecting radiation therapy.  

In addition, the Veteran submitted a private February 2015 opinion and noting that he underwent chemotherapy and radiation therapy which resulted in breathing difficulties.  However, this opinion is afforded less probative weight as it is based on an inaccurate factual premise of radiation exposure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value"); see also Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Further, the examiner did not offer any rationale for his opinion. 

The Board finds the November 2013 and February 2015 VA examiners' opinions which indicate that the Veteran's breathing problems, sinusitis, and sleep apnea are not related to active duty service, to include the service-connected embryonal cell carcinoma, to be probative and persuasive as the examiners reviewed the entire record, provided fully articulated opinions that included a synopsis of the pertinent medical findings, and supported the conclusions with reasoned analysis.  Moreover, the opinions were supported by findings in the service and VA treatment records.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran is competent to report observable symptoms such as problems with sleeping and breathing. Layno v. Brown, 6 Vet. App. 465 (1994).  However, determining the etiology of the Veteran's breathing problems, sinusitis, and sleep apnea requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Thus, the Veteran's lay etiology opinion is not competent evidence. 

There is no probative medical or lay evidence of record to support the conclusion that the Veteran's breathing problems, sinusitis, and sleep apnea began during his active duty service or is related to his service-connected embryonal cell carcinoma testis or treatment thereof.  Therefore, the nexus element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.

For these reasons, the Board finds that the preponderance of the evidence of record weighs against the claims of service connection for breathing problems, sinusitis, and sleep apnea.  The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is weighs against the claims, and service connection for breathing problems, sinusitis, and sleep apnea must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Entitlement to service connection for breathing problems, to include as secondary to service-connected embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes, is denied.

Entitlement to service connection for chronic sinusitis, to include as secondary to service-connected embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes, is denied.

Entitlement to service connection for sleep apnea, to include as secondary to service-connected embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


